SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 20 April 2011  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits Item No. 1 Regulatory News Service Announcement, dated 20 April 2011 re: Annual Information Update LLOYDS BANKING GROUP plc FSA ANNUAL INFORMATION UPDATE (AIU) This AIU is required by and is being made pursuant to prospectus rule 5.2 and not for any other purpose and neither the Company, nor any other person, takes any responsibility for, or makes any representation, express or implied, as to the accuracy or completeness of, the information which it contains. This information is not necessarily up to date at the date of this AIU and the Company does not undertake any obligation to update the information in future. Furthermore, this information may have been prepared in accordance with the laws or regulations of a particular jurisdiction and may not comply with or meet the relevant standards of disclosure in any other jurisdiction. This AIU does not constitute an offer of any securities addressed to any person and should not be relied on by any person. This AIU covers the twelve month period up to and including 30 March 2011. Section 1 - The London Stock Exchange The announcements listed below were published on the London Stock Exchange via RNS, a Regulatory Information Service, and can be obtained from their website www.londonstockexchange.com or via the Group's website www.lloydsbankinggroup.com. Brief Description of information published Date of publication Notice of annual general meeting 30/03/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. M.A. Fisher, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 09/04/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Sir Julian Horne Smith 16/04/2010 Annual information update 19/04/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Dr. W.C.G. Berndt 20/04/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 23/04/2010 Stabilisation Notice 26/04/2010 Interim Management Statement 27/04/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - A. Watson 29/04/2010 Exchange of Preference Shares for Ordinary Shares 04/05/2010 Results of AGM 06/05/2010 Doc re: Resolutions passed at AGM 06/05/2010 Exchange of preference shares for ordinary shares 07/05/2010 Notification of voting rights and capital 07/05/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Sir Winfried Bischoff 13/05/2010 Annual report of form 20F 14/05/2010 Prospectus dated 14 May 2010 relating to the U.S. $35,000,000,000 Medium Term Note Programme of Lloyds Banking Group plc and Lloyds TSB Bank plc 14/05/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 21/05/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. G.R. Moreno 25/05/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. G.R. Moreno (revised announcement which replaces yesterday's announcement) 26/05/2010 Notification of Voting Rights and Capital 28/05/2010 Exchange Offer of Upper Tier 2 Securities 28/05/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mrs. A.S. Risley, Mrs. C.F. Sergeant, and Mr C.M. Fisher. 04/06/2010 Exchange Offer of Upper Tier 2 Securities 14/06/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 23/06/2010 Project Nettle Phase 2 (Exchange Ratio Announcement): EXCHANGE OFFER OF UPPER TIER 2 SECURITIES - CONVERSION PRICE 25/06/2010 Exchange offer of Upper Tier 2 Securities - Results Announcement 28/06/2010 Exchange offer of Upper Tier 2 Securities - Conversion Price 28/06/2010 Voting Rights and Capital 29/06/2010 Exchange of Yen Securities 29/06/2010 Project Nettle Phase 2a and Phase 2: Exchange of Yen Securities 29/06/2010 TR1 notification - The solicitor for the affairs of her Majesty's treasury as nominee for her Majesty's treasury 30/06/2010 Block listing return 01/07/2010 Lloyds Banking Group plc Senior Note Issue: Lloyds Banking Group plc announces that it has priced an issue of $750,000,000 7.75 per cent. Senior Notes due 2050 to be issued pursuant to a registration statement filed with the U.S. Securities and Exchange Commission on 28 June 2010. 01/07/2010 Sale of Bank of Scotland Integrated Finance 05/07/2010 Lloyds Banking Group plc Senior Notes - Exercise of Over-Allotment Option 09/07/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 21/07/2010 Committee of European Banking Supervisors (CEBS) stress test results 23/07/2010 Response to the recent Committee of European Banking Supervisors (CEBS) announcement 23/07/2010 Sale of Ecuadorian operations 27/07/2010 2010 interim results 04/08/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. M.A. Fisher, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir (Capital Raising Adjustments) 13/08/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 23/08/2010 Publication of Supplementary Prospectus dated 23 August 2010 relating to the U.S.$35,000,000,000 Medium Term Note Programme of Lloyds Banking Group plc and Lloyds TSB Bank plc, and the Interim Report on Form 6-K 23/08/2010 Total voting rights 31/08/2010 The Supplementary Prospectus dated 6 September 2010 relating to the U.S.$35,000,000,000 Medium Term Note Programme of Lloyds Banking Group plc and Lloyds TSB Bank plc. 06/09/2010 Notification of Mr. J.E. Daniels, Group Chief Executive's intention to retire. 20/09/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 22/09/2010 Total Voting Rights and Capital 30/09/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 22/10/2010 Total Voting Rights and Capital 29/10/2010 Interim Management Statement 02/11/2010 Appointment of New Group Chief Executive 03/11/2010 Appointment of New Group Chief Executive (2) 03/11/2010 Cancellation of Deferred Shares 05/11/2010 Director Declaration - António Horta-Osório 12/11/2010 Appointment of new Non -Executive director - Anita Frew 16/11/2010 Director Declaration - Anita Frew 18/11/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 24/11/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Sir Win Bischoff 26/11/2010 Notification of Voting Rights and Capital 30/11/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 1012/2010 Update on Irish Portfolio 17/12/2010 Notification of Voting Rights and Capital 31/12/2010 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mrs. C.F. Sergeant, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 11/01/2011 Appointment of New Group Chief Executive (3) 17/01/2011 Notification of Voting Rights and Capital 02/02/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. J.E. Daniels, Mr. A.G. Kane, Mrs. A.S. Risley, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 11/02/2011 Announcement re the voluntary agreement with the FSA with regard to certain Halifax mortgage contracts 21/02/2011 Annual Results 2010 25/02/2011 Eric Daniels - retirement announcement 28/02/2011 Notification of Voting Rights and Capital 28/02/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Glen Moreno 28/02/2011 Project Verde 01/03/2011 Sir Julian Horn-Smith - directors declaration 01/03/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Anita Frew 01/03/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - António Horta-Osório 02/03/2011 Publication of Supplementary Prospectus dated 3 March 2011 relating to the U.S.$35,000,000,000 Medium Term Note Programme of Lloyds Banking Group plc and Lloyds TSB Bank plc 03/03/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Tim Ryan 08/03/2011 Management changes - Helen Weir, Archie Kane and others 09/03/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. A.G. Kane, Mrs. A.S. Risley, Mr. G.T. Tate, Mr. T.J.W. Tookey and Mrs H.A. Weir 11/03/2011 Notification of transactions relating to the shares of the issuer by directors, persons discharging managerial responsibilities or connected persons - Mr. A Horta-Osório, Mr. G.T. Tate, Mr. T.J.W. Tookey, Mr. J. Colombás, Mr. M. Fisher, Mr. A. Lorenzo, Mrs. A.S. Risley, Mr. M. Young, Mr. A.G. Kane and Mrs H. A. Weir. 30/03/2011 Annual Report and Accounts and Notice of AGM 30/03/2011 Note A number of other notifications were made to the RNS pursuant to the rules governing substantial acquisitions of shares issued on behalf of the panel on takeovers and mergers, relating to notifiable interests in the capital of certain listed companies held by the Company. Further details about these announcements may be obtained from the Share Disclosure Unit, Lovell Park 1, Phase 2, 1 Lovell Road, Leeds, West Yorkshire LS1 1NS. Section 2 - Companies House The Company filed the following forms with Companies House and copies can be obtained from the Companies House website www.companieshouse.gov.uk. Form description Brief description of information published Date of publication SH01 Statement of capital 31/03/2010 SH06 Statement of capital 31/03/2010 AA Annual accounts 26/04/2010 TM01 Dr. Berndt 07/05/2010 RES13 Sub divide shares 10/05/2010 RES01 Alteration to memorandum and articles 10/05/2010 RES10 Authorised allotment of shares and debentures 10/05/2010 RES08 Authority to purchase shares out of capital 10/05/2010 MEM/ARTS Articles of association 10/05/2010 SH02 Sub-division 10/05/2010 AR01 Annual return 11/05/2010 SH03 Return of purchase of own shares 19/05/2010 SH01 Return of allotment of shares 20/05/2010 SH06 Notice of cancellation of shares 20/05/2010 RES10 Authorised allotment of shares and debentures 03/06/2010 RES13 Sect 701 03/06/2010 SH01 Return of allotment of shares 09/07/2010 SH01 Return of allotment of shares 07/09/2010 SH01 Return of allotment of shares 07/10/2010 SH01 Return of allotment of shares 13/10/2010 CH01 A.G. Kane 19/10/2010 SH01 Return of allotment of shares 21/10/2010 SH01 Return of allotment of shares 01/11/2010 SH03 Return of purchase of own shares 08/11/2010 SH06 Notice of cancellation of shares 08/11/2010 SH01 Return of allotment of shares 15/11/2010 SH01 Return of allotment of shares 25/11/2010 AP01 Anita Frew 01/12/2010 SH01 Return of allotment of shares 01/12/2010 SH01 Return of Allotment of shares 07/12/2010 SH01 Return of Allotment of shares 21/12/2010 SH01 Return of Allotment of shares 22/12/2010 SH01 Return of Allotment of shares 18/01/2011 SH01 Return of Allotment of shares 24/01/2011 AP01 Appointment of director - António Horta-Osório 28/01/2011 SH01 Return of Allotment of shares 31/01/2011 SH01 Return of Allotment of shares 08/02/2011 SH01 Return of Allotment of shares 10/02/2011 TM01 Resignation of director - Eric Daniels 01/03/2011 SH01 Return of Allotment of shares 18/02/2011 SH01 Return of Allotment of shares 22/02/2011 SH01 Return of Allotment of shares 01/03/2011 SH01 Return of Allotment of shares 10/03/2011 SH01 Return of Allotment of shares 16/03/2011 SH01 Return of Allotment of shares 22/03/2011 Section 3 - Securities & Exchange Commission (SEC) and New York Stock Exchange The Company has submitted the filings listed below to the SEC and New York Stock Exchange and full details of these filings can be found at the SEC's website www.sec.gov. Brief description of information published These are the notifications to the SEC and the New York Stock Exchange of the items listed against the same dates in section 1 of this update (unless otherwise stated) Date of publication Report of foreign issuer 30/03/2010 Report of foreign issuer 09/04/2010 Report of foreign issuer 16/04/2010 Report of foreign issuer 19/04/2010 Report of foreign issuer 20/04/2010 Report of foreign issuer 20/04/2010 Report of foreign issuer 23/04/2010 Report of foreign issuer 27/04/2010 Report of foreign issuer 29/04/2010 Report of foreign issuer 04/05/2010 Report of foreign issuer x2 06/05/2010 Report of foreign issuer x2 07/05/2010 Report of foreign issuer 13/05/2010 Report of foreign issuer 14/05/2010 Report of foreign issuer 25/05/2010 Report of foreign issuer 26/05/2010 Report of foreign issuer x2 28/05/2010 Report of foreign issuer 04/06/2010 Report of foreign issuer 14/06/2010 Report of foreign issuer 23/06/2010 Report of foreign issuer x2 28/06/2010 Report of foreign issuer x2 29/06/2010 Report of foreign issuer 30/06/2010 Report of foreign issuer 01/07/2010 Report of foreign issuer 05/07/2010 Report of foreign issuer 21/07/2010 Report of foreign issuer x2 26/07/2010 Report of foreign issuer 27/07/2010 Report of foreign issuer 04/08/2010 Report of foreign issuer 13/08/2010 Report of foreign issuer 23/08/2010 Report of foreign issuer 31/08/2010 Report of foreign issuer 20/09/2010 Report of foreign issuer 22/09/2010 Report of foreign issuer 30/09/2010 Report of foreign issuer 22/10/2010 Report of foreign issuer 29/10/2010 Report of foreign issuer 02/11/2010 Report of foreign issuer x2 03/11/2010 Report of foreign issuer 05/11/2010 Report of foreign issuer 12/11/2010 Report of foreign issuer 16/11/2010 Report of foreign issuer 18/11/2010 Report of foreign issuer 24/11/2010 Report of foreign issuer 26/11/2010 Report of foreign issuer 30/11/2010 Report of foreign issuer 10/12/2010 Report of foreign issuer 17/12/2010 Report of foreign issuer 31/12/2010 Report of foreign issuer 11/01/2011 Report of foreign issuer 17/01/2011 Report of foreign issuer 02/02/2011 Report of foreign issuer 11/02/2011 Report of foreign issuer 21/02/2011 Report of foreign issuer 25/02/2011 Report of foreign issuer x2 28/02/2011 Report of foreign issuer x3 01/03/2011 Report of foreign issuer 02/03/2011 Report of foreign issuer 08/03/2011 Report of foreign issuer 09/03/2011 Report of foreign issuer 10/03/2011 Report of foreign issuer x2 30/03/2011 Section 4 - European jurisdictions The Netherlands: Authority for the Financial Markets ("AFM") The Company has submitted the filings listed below to the AFM and full details of these filings can be found at AFM's website www.afmextranet.nl. Brief description of information published These are the notifications to the AFM of the items listed against the same dates in section 1 of this update (except for share disclosures) Date of publication Report of foreign issuer 30/03/2010 Report of foreign issuer 09/04/2010 Report of foreign issuer 16/04/2010 Report of foreign issuer 19/04/2010 Report of foreign issuer 27/04/2010 Report of foreign issuer 29/04/2010 Report of foreign issuer 04/05/2010 Report of foreign issuer X2 06/05/2010 Report of foreign issuer x2 07/05/2010 Report of foreign issuer 14/05/2010 Report of foreign issuer 25/05/2010 Report of foreign issuer 26/05/2010 Report of foreign issuer x2 28/05/2010 Report of foreign issuer 04/06/2010 Report of foreign issuer 14/06/2010 Report of foreign issuer x2 28/06/2010 Report of foreign issuer x2 29/06/2010 Report of foreign issuer 30/06/2010 Report of foreign issuer 01/07/2010 Report of foreign issuer 05/07/2010 Report of foreign issuer x2 26/07/2010 Report of foreign issuer 27/07/2010 Report of foreign issuer 04/08/2010 Report of foreign issuer 31/08/2010 Report of foreign issuer 20/09/2010 Report of foreign issuer 30/09/2010 Report of foreign issuer 22/10/2010 Report of foreign issuer 29/10/2010 Report of foreign issuer 02/11/2010 Report of foreign issuer x2 03/11/2010 Report of foreign issuer 05/11/2010 Report of foreign issuer 12/11/2010 Report of foreign issuer 16/11/2010 Report of foreign issuer 18/11/2010 Report of foreign issuer 24/11/2010 Report of foreign issuer 26/11/2010 Report of foreign issuer 30/11/2010 Report of foreign issuer 10/12/2010 Report of foreign issuer 17/12/2010 Report of foreign issuer 31/12/2010 Report of foreign issuer 11/01/2011 Report of foreign issuer 17/01/2011 Report of foreign issuer 02/02/2011 Report of foreign issuer 21/02/2011 Report of foreign issuer 25/02/2011 Report of foreign issuer x2 28/02/2011 Report of foreign issuer x3 01/03/2011 Report of foreign issuer 02/03/2011 Report of foreign issuer 08/03/2011 Report of foreign issuer 09/03/2011 Report of foreign issuer 10/03/2011 Report of foreign issuer x2 30/03/2011 The Netherlands: Euronext Amsterdam N.V. ("Euronext") The Company has submitted the filings listed below to Euronext and full details of these filings can be found at Euronext's website www.euronext.com. Brief description of information published These are the notifications to Euronext of the items listed against the same dates in section 1 of this update (unless otherwise stated) Date of publication Report of foreign issuer 30/03/2010 Report of foreign issuer 09/04/2010 Report of foreign issuer 16/04/2010 Report of foreign issuer 19/04/2010 Report of foreign issuer 20/04/2010 Report of foreign issuer 20/04/2010 Report of foreign issuer 27/04/2010 Report of foreign issuer 29/04/2010 Report of foreign issuer 04/05/2010 Report of foreign issuer x2 06/05/2010 Report of foreign issuer x2 07/05/2010 Report of foreign issuer 13/05/2010 Report of foreign issuer 14/05/2010 Report of foreign issuer x2 28/05/2010 Report of foreign issuer 14/06/2010 Report of foreign issuer 23/06/2010 Report of foreign issuer x2 28/06/2010 Report of foreign issuer x2 29/06/2010 Report of foreign issuer 30/06/2010 Report of foreign issuer 01/07/2010 Report of foreign issuer 05/07/2010 Report of foreign issuer 21/07/2010 Report of foreign issuer x2 26/07/2010 Report of foreign issuer 27/07/2010 Report of foreign issuer 04/08/2010 Report of foreign issuer 13/08/2010 Report of foreign issuer 23/08/2010 Report of foreign issuer 31/08/2010 Report of foreign issuer 20/09/2010 Report of foreign issuer 22/09/2010 Report of foreign issuer 30/09/2010 Report of foreign issuer 22/10/2010 Report of foreign issuer 29/10/2010 Report of foreign issuer 02/11/2010 Report of foreign issuer x2 03/11/2010 Report of foreign issuer 05/11/2010 Report of foreign issuer 12/11/2010 Report of foreign issuer 16/11/2010 Report of foreign issuer 18/11/2010 Report of foreign issuer 24/11/2010 Report of foreign issuer 26/11/2010 Report of foreign issuer 30/11/2010 Report of foreign issuer 10/12/2010 Report of foreign issuer 17/12/2010 Report of foreign issuer 31/12/2010 Report of foreign issuer 11/01/2011 Report of foreign issuer 17/01/2011 Report of foreign issuer 02/02/2011 Report of foreign issuer 11/02/2011 Report of foreign issuer 21/02/2011 Report of foreign issuer 25/02/2011 Report of foreign issuer x2 28/02/2011 Report of foreign issuer x2 01/03/2011 Report of foreign issuer 09/03/2011 Report of foreign issuer 30/03/2011   Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: M D Oliver Name: M D Oliver Title: Director of Investor Relations Date: 20 April 2011
